Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/US2015/046354, filed on 08/21/2015.
Claims 1-2, 4-6, 9, 11, 13, 21-22, 27, 30-32 and 34 are currently pending in this patent application.
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 07/28/2021), Applicants filed a response and an amendment on 11/23/2021 is acknowledged. 
Claims 9, 11, 13, 21-22, 27, 30-31 and 32 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicants' arguments filed on 11/23/2021, have been fully considered and are deemed persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-2, 4-6 and 34 are present for examination.



Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the 

A.	Written Description
Claims 1-2, 4-6, and 34 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1-2, 4-6, and 34 are directed to a method for producing highly purified target steviol glycoside composition, comprising providing a starting composition comprising steviol glycosides; providing a recombinant microorganism containing UDP-glycosyltransferases (UGT76G1 or UGTSL2), which are 75% amino acid identity to SEQ ID NO: 9 and 11, and further comprising a polypeptide having β-glucosidase activity and UDP-glucose recycling enzymes; contacting the recombinant microorganism with a medium comprising the starting composition to produce a composition comprising a target steviol glycoside; wherein the steviol glycosides are reb A,  reb D, reb D2, reb M, reb M2 and/or reb I, and separating the target steviol glycoside from the medium to provide a highly purified target steviol glycoside composition.
The Court of Appeals for the Federal Circuit has recently held that a “written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993).  Enzo Biochemical).
University of Rochester v. G.D. Searle & Co. (69 USPQ2d 1886 (2004)) specifically points to the applicability of both Lily and Enzo Biochemical to methods of using products, wherein said products lack adequate written description.  While in University of Rochester v. G.D. Searle & Co. the methods were held to lack written description because not a single example of the product used in the claimed methods was described, the same analysis applies wherein the product, used in the claimed methods, must have adequate written description (see Enzo paraphrase above).
Thus, Claims are directed to a method for producing highly purified target any steviol glycoside composition, comprising providing a starting composition comprising any steviol glycoside; providing any recombinant microorganism containing any UDP-glycosyltransferases (UGT76G1 or UGTSL2) derived from any sources having any structure (for claim 1), which are 75% amino acid identity to SEQ ID NO: 9 and 11 (for claim 1), i.e. 25% non-identity that encompasses many UDP-glycosyltransferases and many mutants, variant and fragments thereof having no structural feature, and further comprising any enzyme  having β-glucosidase activity derived from any sources (unknown), and any UDP-glucose recycling enzymes derived from any sources (unknown), which encompass many recited enzymes, and many mutants, variants and 
Claims are drawn to very broadly any recombinant microorganism and a method of producing any steviol glycoside  using any UDP-glucosyl transferase enzymes, which are  75% amino acid identity to SEQ ID NO: 9 and 11, i.e. 25% non-identity that encompasses many UDP-glycosyltransferases and many mutants, variant and fragments thereof having no structural feature and any UDP-glucose recycling enzymes, any variant of UGT76G1 of SEQ ID NO: 9 derived from any sources having any structure (for claim 1) or any variant of UGTSL2 of SEQ ID NO: 9 (for claim 1), which can have wide variety of unknown structures,   whose structures are not fully described in the specification. No information, beyond the characterization of a UDP-glucosyl transferase enzymes and UDP-glucose recycling enzymes, UGT76G1 or UGTSL2 and beta-glucosidase enzymes has been provided, which would indicate that applicants had possession of the claimed genus.  The specification does not contain sufficient disclosure of the structure (name of the enzyme/source or enzyme, which is 95% identity to SEQ ID NO: 9 and 11) with function of all the UDP-glucosyl transferase enzymes and UDP-glucose recycling enzymes, UGT76G1 or UGTSL2 or beta-glucosidase enzymes or proteins within the scope of the claimed genus. The genus of enzymes or polypeptides claimed is a large variable genus including many mutants, variant and fragments thereof, which can have wide variety of structures. Therefore, many structurally unrelated enzymes (UDP-glucosyl transferase enzymes and UDP-glucose recycling enzymes, UGT76G1 or UGTSL2) and beta-glucosidase) within the scope of these claims. The specification discloses the structure of only few representative species of the claimed genus, which is insufficient to put one of skill in the art in possession of the attributes and features of all species 
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.


B. 	Scope of Enablement
Claims 1-2, 4-6, and 34 are rejected under 35 U.S.C. 112(a), on Scope of Enablement because the specification, while being enabling for a method for producing highly purified target steviol glycosides composition containing reb A,  reb D, reb D2, reb M, reb M2 and/or reb I, comprising providing a starting composition comprising steviol glycosides; providing a recombinant microorganism E. coli containing UDP-glycosyltransferases (UGT76G1 or UGTSL2), which are 95% amino acid identity to SEQ ID NO: 9 and 11, and further comprising enzyme having β-glucosidase activity from Trichoderma reesei or Aspergillus niger and UDP-glucose recycling enzymes including sucrose synthase from Arabidopsis thaliana; contacting the recombinant E. coli microorganism with a medium comprising the starting composition to produce a composition comprising a target steviol glycoside; wherein the steviol glycosides are reb A,  reb D, reb D2, reb M, reb M2 and/or reb I, and separating the target steviol glycoside from the medium to provide a highly purified target steviol glycoside composition, does not reasonably provide enablement for a method for producing highly purified target any steviol glycoside composition, comprising providing a starting composition comprising any steviol glycoside; providing any recombinant microorganism containing any UDP-glycosyltransferases (UGT76G1 or UGTSL2), and any beta-glucosidase and any UDP-glucose recycling enzymes derived from any sources having any structure, which are at least 75% identical to SEQ ID NO: 9 and 11 respectably.  The 
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731,737, 8 USPQ2nd 1400 (Fed. Cir. 1988)) as follows: 
(1) quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence and absence of working examples, (4) the nature of the invention, (5) the state of prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breath of the claims. The factors, which have, lead the Examiner to conclude that the specification fails to teach how to make and/or use the claimed invention without undue experimentation, are addressed below:
The breadth of the claims: 
Claims are so broad as to encompass a method for producing highly purified target any steviol glycoside composition, comprising providing a starting composition comprising any steviol glycoside; providing any recombinant microorganism containing any UDP-glycosyltransferases (UGT76G1 or UGTSL2) derived from any sources having any structure (for claim 1), i.e. which are 75% amino acid identity to SEQ ID NO: 9 and 11 (for claim 1), i.e. 20% non-identity that encompasses many UDP-glycosyltransferases and many mutants, variant and fragments thereof having no structural feature, and further comprising any enzyme  having β-glucosidase activity and any UDP-glucose recycling enzymes derived from any sources (unknown) and many mutants, variants and fragments thereof, which can have wide variety of unknown structures used in the claimed method.  The scope of the claims is not commensurate in scope with the claims due to the extremely large number of enzymes of unknown structure and unknown modifications in a genus of recombinant microorganism cells encompassed by the claims i.e., 
The state of prior art, the relative skill of those in the art, and the predictability or unpredictability of the art:
The amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  In the instant case, UDP-glycosyltransferases enzymes proteins which is 75% identical to SEQ ID NO: 9 and 11, i.e. 20% comprises many UDP-glycosyltransferases enzymes and many mutants, variants and fragments thereof. The art clearly teaches the high level of unpredictability with regard to the effect of structural changes in a protein's activity when no guidance/knowledge as to which amino acids are required for activity has been provided. While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims, and the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  Whisstock et al. (2003, see PTO892) teach that prediction of protein function from sequence and structure is a difficult problem because homologous proteins often have different functions (see abstract). In addition, one skilled in the 
The amount of direction or guidance presented and the existence of working examples:
The specification discloses a process for the production of steviol glycosides using a recombinant microorganism E. coli containing UDP-glycosyltransferases (UGT76G1 or UGTSL2), which are 95% amino acid identity to SEQ ID NO: 9 and 11, and further comprising enzyme having β-glucosidase activity from Trichoderma reesei or Aspergillus niger and UDP-glucose recycling enzymes including sucrose synthase from Arabidopsis thaliana.  However, the specification fails to provide any clue as to the structural elements required in a protein having 75% identity to SEQ ID NO: 9 and 11, i.e. 20% non-identity to SEQ ID NO: 9 and 11 or which are the structural elements in the process for the production of steviol glycosides  in the presence of  UDP-glycosyltransferases (UGT76G1 or UGTSL2), which are 75% amino acid identity to SEQ ID NO: 9 and 11 known in the art that are essential for any protein UDP-glycosyltransferases enzymatic activity capable of producing steviol glycosides. No correlation between structure and function has been presented.
The specification does not support the broad scope of the claims which encompass a method for producing highly purified target any steviol glycoside composition, comprising providing a starting composition comprising any steviol glycoside; providing any recombinant microorganism containing any UDP-glycosyltransferases (UGT76G1 or UGTSL2) derived from any sources having any structure (for claim 1), i.e. which are 75% amino acid identity to SEQ ID NO: 9 and 11 (for claims 28 and 29), i.e. 20% non-identity that encompasses many UDP-glycosyltransferases and many mutants, variant and fragments thereof having no structural feature, and further comprising any enzyme  having β-glucosidase activity and any UDP-glucose recycling enzymes derived from any sources (unknown) and many mutants, variants and fragments thereof, which can have wide variety of unknown structures used in the claimed method because the specification does not establish: (A) regions of the protein structure which may be modified without effecting UDP-glycosyltransferase enzymes activity and; (B) the general tolerance of UDP-glycosyltransferase enzyme polypeptide to modification and extent of such tolerance; (C) a rational and predictable scheme for modifying any UDP-glycosyltransferases enzyme polypeptides amino acid residues with an expectation of obtaining the desired biological function; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
The quantity of experimentation required practicing the claimed invention based on the teachings of the specification:
While methods of generating or isolating variants of a polypeptides were well known in the art at the time of invention, it is not routine in the art to screen by trial and error process for (1) all or any protein which is 75% identical to SEQ ID NO: 9 and 11, (2) an essentially infinite number of mutations of any or all UDP-glycosyltransferases enzyme protein sequence. The amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple point mutations or substitutions. In addition, one skilled in the art would expect any tolerance to modification for a 
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including a method for producing highly purified target any steviol glycoside composition, comprising providing a starting composition comprising any steviol glycoside; providing any recombinant microorganism containing any UDP-glycosyltransferases (UGT76G1 or UGTSL2) derived from any sources having any structure (for claim 1), i.e. which are 75% amino acid identity to SEQ ID NO: 9 and 11 (for claim 1). The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of UDP-glycosyltransferase enzymes protein having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Therefore, taking into consideration the extremely broad scope of the claims, the lack of guidance, the amount of information provided, the lack of knowledge about a correlation between structure and function, and the high degree of unpredictability of the prior art in regard to structural changes and their effect on function, one of ordinary skill in the art would have to go through the burden of undue experimentation in order to practice the claimed invention. Thus, Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the invention in a manner reasonably correlated with the scope of the claims.






Withdrawn-Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”  

The previous rejection of Claims 1-2, 4-6, and 34 under 35 U.S.C. 103(a) before the effective filing date as being unpatentable over Mikkelsen et al. (Methods for improved production of Rebaudioside D and rebaudioside M. WO 2014/122227 A2, publication 08/14/2014, see IDS), in view of Prakash et al. (High purity steviol glycosides. WO 2014/193934 A1, publication 12/04/2014, claim priority of 61/827,922, filed on 05/28/2013) and Okamoto et al. (Purification and some properties of a Beta-glucosidase from Flavobacterium johnsonae. Biosci. Biotechnol. Biochem. 64(2), 333-340, 2000, see PTO892) is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

Conclusion
Status of the claims:
Claims 1-2, 4-6, and 34 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656